                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

AMY LIVINGSTON,

        Plaintiff,

v.                                                                           No. 17-cv-0854 SMV/GBW

BOARD OF COUNTY COMMISSIONERS
OF LUNA COUNTY, CURTIS ASAY,
MARTHA DOMINGUEZ, LINDA DAY,
KAREN VASQUEZ, PRESBYTERIAN
MEDICAL SERVICES,
and JANE DOES 1 AND 2,

        Defendants.1

                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

        Date and time:            October 22, 2018, at 11:00 a.m.

        Matter to be heard: Status conference to set trial

        IT IS ORDERED that a telephonic status conference is set for October 22, 2018,

at 11:00 a.m. Counsel shall be prepared to discuss the status of the case, as well as the scheduling

and location of the trial and significant pretrial hearings. Counsel are encouraged to confer with

each other prior to the hearing regarding their schedules and preferences for a trial setting. Counsel

are reminded to have their calendars available for the hearing. Counsel shall call Judge Vidmar’s

“Meet Me” line at (505) 348-2357 to connect to the proceedings.2

        IT IS SO ORDERED.                                  _____________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge
                                                           Presiding by Consent
1
 Plaintiff’s First Amended Complaint [Doc. 61] does not list Jane Does 1 and 2 as Defendants.
2
 The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
